 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6
     Senior Trial Attorney
     TIMOTHY R. BOLIN, SBN 259511
 7   Special Assistant United States Attorney
 8         Social Security Administration
           Office of the General Counsel
 9
           160 Spear St Ste 800
10         San Francisco, CA 94105
           Telephone: (415) 977-8982
11
           Facsimile: (415) 744-0134
12         Email: timothy.bolin@ssa.gov
13   Attorneys for Defendant
14
15                        UNITED STATES DISTRICT COURT
16
                        CENTRAL DISTRICT OF CALIFORNIA
17
18                                WESTERN DIVISION

19
20   TOMAS FREDY DELGADO,                         ) No. 2:19-cv-02480-MRW
                                                  )
21         Plaintiff,                             )
                                                  ) JUDGMENT
22                v.                              )
                                                  )
23                                                )
     ANDREW SAUL,                                 )
24
     Commissioner of Social Security,             )
                                                  )
25         Defendant.                             )
                                                  )
26                                                )
                                                  )
27                                                )
                                                  )
28




                                            -1-
 1         Having approved the parties’ joint stipulation to voluntary remand
 2   pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE
 3   COURT ADJUDGES AND DECREES that judgment is entered for Plaintiff.
 4
 5
     Date: February 21, 2020
 6                                        HON. MICHAEL R. WILNER
 7                                        United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            -2-
